DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/741,712, filed 01/13/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Specification
 	The disclosure is objected to because of the following informalities: 
 	On page 18, line 9, delete “…suitable suitable scenarios…” and replace with “…suitable scenarios…”
 	On page 21, line 4, delete “e.g..” and replace with “e.g.,”
Appropriate correction is required.

Claim Objections
 	Claim 1 is objected to because of the following informalities:    
 	In claim 1, line 19, delete “EVSE” and replace with “EVSE.”
 	Appropriate correction is required.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,836,274. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar devices with electronic instruments (see claims below for comparison).
Application: 17/065,671
US Patent: 10,836,274
1. A method for charging a first electric vehicle during a scheduled time period and for charging a second electric vehicle during an ad hoc time period, the method comprising: receiving a reservation request from a first user at a first user device, wherein the first user is associated with the first electric vehicle, and wherein the reservation request comprises at least one reservation parameter indicative of the scheduled time period; scheduling a reserved charging session for the first user based on the at least one reservation parameter; determining eligibility for an ad hoc charging session for the second electric vehicle at an Electric Vehicle Service Equipment (EVSE) during the ad hoc time period prior to the scheduled time period, based on a comparison between the ad hoc time period and the scheduled time period; 





after determining the eligibility for the ad hoc charging session, causing the EVSE to charge the second vehicle based on an integration with the EVSE; after the ad hoc charging session for the second electric vehicle, determining a check in at the EVSE for the reserved charging session; and in response to determining the check in at the EVSE for the reserved charging session, causing the EVSE to charge the first electric vehicle during the scheduled time period, based on the integration with the EVSE.
1. A method for charging a first electric vehicle during a scheduled time period and for charging a second electric vehicle during an ad hoc time period, the method comprising: receiving a reservation request from a first user at a first user device, wherein the first user is associated with the first electric vehicle, and wherein the reservation request comprises at least one reservation parameter indicative of the scheduled time period; scheduling a reserved charging session for the first user based on the at least one reservation parameter; determining eligibility for an ad hoc charging session for the second electric vehicle at an Electric Vehicle Service Equipment (EVSE) during the ad hoc time period prior to the scheduled time period, based on a comparison between the ad hoc time period and the scheduled time period without modification of the scheduled time period and without direct communication between the first user and a second user of the second vehicle; after determining the eligibility for the ad hoc charging session, causing the EVSE to charge the second vehicle based on an integration with the EVSE; after the ad hoc charging session for the second electric vehicle, determining a check in at the EVSE for the reserved charging session; and in response to determining the check in at the EVSE for the reserved charging session, causing the EVSE to charge the first electric vehicle during the scheduled time period, based on the integration with the EVSE.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoo et al. US Pub 2019/0139107 (hereinafter Khoo).
 	Regarding claim 1, Khoo teaches a method for charging a first electric vehicle during a scheduled time period (¶ 0015; a second user for charging an electric vehicle with a reserved time) and for charging a second electric vehicle during an ad hoc time period (¶ 0015; a first user for charging an electric vehicle), the method comprising: 
 	receiving a reservation request from a first user at a first user device (¶ 0121; a second user 870 contacts a cloud server using his mobile device to obtain a reservation ticket for charging space at a specific time), wherein the first user is associated with the first electric vehicle (¶ 0015; an electric vehicle), and wherein the reservation request comprises at least one reservation parameter indicative of the scheduled time period (¶ 0121; a specific time); 
 	scheduling a reserved charging session for the first user based on the at least one reservation parameter (¶ 0121 and claim 1); 
 	determining eligibility for an ad hoc charging session (further includes extension of the reservation time) for the second electric vehicle (the first electric vehicle of Khoo) at an Electric Vehicle Service Equipment (EVSE) [¶ 0054; electric vehicle supply equipment] during the ad hoc time period (during the first charging session of the first user/driver; Khoo) prior to the scheduled time period (the second charging session of the second user/driver; Khoo), based on a comparison between the ad hoc time period and the scheduled time period (¶ 0134; the first user communicates a request through the cloud server to the second user for extending charging time over the second user’s reserved time based on a comparison between the new end time of the extended charging session and the reserved start time of the second charging session); 
 	after determining the eligibility for the ad hoc charging session (¶ 0015, 0137; the second user is able to grant or deny the extension of time of the first user), causing the EVSE to charge the second vehicle based on an integration with the EVSE (¶ 0137; if granted, the first user’s 840 charge transfer may be adjusted with new charging parameters from the cloud server); 
 	after the ad hoc charging session for the second electric vehicle, determining a check in at the EVSE for the reserved charging session (¶ 0122; when the highest user on the list is the next user that receives the next available charging space at a charging station or amongst a group of charging stations in a geographic area.  When the second user reaches the top of the queue and the charging space becomes or is about to become available); and 
 	in response to determining the check in at the EVSE for the reserved charging session, causing the EVSE to charge the first electric vehicle during the scheduled time period, based on the integration with the EVSE (claim 1; the second charging session being scheduled to have a scheduled start time at or after the scheduled end time of the first charging session.  Further, the start time of the second charging session could be a modified start time).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        06/14/2022